Citation Nr: 1728416	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residual, fracture of the 12th dorsal vertebra ("back disability").  

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued the 10 percent rating for the Veteran's service-connected back disability.

The Veteran testified at a December 2013 hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  In March 2015 the Board remanded the matter for additional development.  In a July 2015 rating decision the RO granted service connection for radiculopathy of the right and left lower extremities each rated 10 percent effective September 29, 2014.  These issues remain in appellate status, as the maximum schedular ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's back disability was shown to have been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and his combined range of motion of the thoracolumbar spine was 170 degrees; there was no additional loss of function, or pain, weakness, fatigability or incoordination with repeated use; there was no guarding, muscle spasm or ankylosis; his symptoms due to intervertebral disc syndrome (IVDS) required bed rest having a total duration of at least one week but less than two weeks during the past 12 months.

2.  At no time during the appeal period was the Veteran's right lower extremity radiculopathy shown to have been manifested by more than mild neuritis of the sciatic nerve.

3.  At no time during the appeal period was the Veteran's left lower extremity radiculopathy shown to have been manifested by more than mild neuritis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residual, fracture 12th dorsal vertebra (back disability) have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Code (Code) 5235 (2016).

2.  An initial rating in excess of 10 percent for right lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1-4.7, 4.124a, Code 8620 (2016).

3.  An initial rating in excess of 10 percent for left lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1-4.7, 4.124a, Code 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40.

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

The RO has rated the Veteran's service-connected back disability under 38 C.F.R. § 4.71a, Code 5235 (for vertebral fracture or dislocation) under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula with or without symptoms such as pain, (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5235.  Pertinent Notes following provide:

Note (1) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V.) for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

IVDS may be rated under either the General Rating Formula (as discussed above) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.  


Factual Background

The Veteran's service-connected back disability is rated 10 percent disabling.  In April 2009 he filed a claim for a rating increase for his service-connected back disability.  

In May 2008 he presented at a VA outpatient primary care follow-up visit.  He reported a prior medical history of low back pain after a compression fracture while in service and he refused to take any medications.  Physical examination of his back revealed he had low back pain secondary to degenerative joint disease and osteoporosis; he was referred to rehabilitation.  X-rays taken in June 2008 shows osteopenia in the lumbar spine, and there was evidence of partial compression of L1.  In January 2009 he presented at a VA outpatient primary care follow-up visit.  He reported a prior medical history of low back pain after a compression fracture while in service and he refused to take any medications.  Physical examination of his back revealed he had low back pain secondary to degenerative joint disease and osteoporosis.  He was asymptomatic that day; he was referred to rehabilitation.

On June 2009 VA spine examination report, the Veteran reported having increased dull pain in the left back and during prolonged stance of more than 45 minutes, he had sharp radiating pain to the right leg.  He reported of history of very severe flare-ups, 2 per month that last 12 hours and was precipitated with lifting and prolonged standing.  He expressed having significant functional impairment during flare-ups.  He stated he could walk 6 blocks; and he had fallen 6 times in 2 years.  He described the effects of mobility, activities of daily living, usual occupation, recreational activities and driving as mild to moderate.

On physical examination, range of motion of the thoracolumbar spine was forward flexion to 90 degrees, extension, left and right lateral flexion and left and right lateral rotation were each to 30 degrees.  Painful motion of the spine began at 75 degrees and ended at 90 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was tenderness bilaterally of the paraspinal muscles of the lower back. The Veteran did not have muscle spasm, or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  He did not have ankylosis of the thoracolumbar spine.  His neurological examination revealed intact dermatomes of the lower extremities, lower extremities myotomes, 2+ bilateral patella and Achilles and bilateral straight leg raise.  X-rays (June 2008) showed osteopenia in the lumbar spine and evidence of partial compression of L1.

In December 2012 the Veteran was seen at a VA emergency department with complaints of left side of face swelling.  An evaluation of his musculoskeletal system at that time reveals he had no symptoms of muscle cramps, joint swelling, joint pain, joint stiffness, joint deformity or back pain.  

At the December 2013 hearing the Veteran testified that his back pain fluctuated over the years and in the last 10 years it had gradually gotten worse; now it was worse than it had ever been.  He stated he had pain daily that goes across his lower back.  His lower back was tender and at times he could not touch it.  If he sits, stands of lie down too long the pain returns.  The pain had evolved over the years and he has lived with it.  He had been prescribed a back brace, which he tried on several occasions, but prefer to do exercises rather than wear a brace.

In September 2014 the Veteran was seen at a VA outpatient clinic (an unscheduled visit) with complaints of chronic low back pain that had been worsening since Saturday morning (2 days prior).  He reported low back pain radiating to his right leg.  He had difficulty walking on both legs, especially the right.  He denied any recent injury or fall.  His bowel/bladder patterns and leg weakness or numbness were negative.  X-rays showed chronic degenerative changes in multiple areas as indicated with grade 1 spondylolisthesis seen at L4-5.  Chronic compression deformity seen involving T12 and L1 vertebral bodies.  There was slight mid-lumbar levoscoliosis and diffuse osteoporosis.  A back brace was ordered.  

A January 2015 VA outpatient treatment report shows the Veteran was seen for a follow-up appointment.  He reported right-sided low back pain radiating to the right lower extremity and right upper back.  His pain was relieved with Tramadol and Capsaicin cream in the past but he does not take Tramadol anymore.  He takes Tylenol, instead, as needed.  

Pursuant to the March 2015 Board remand, the RO arranged for the Veteran to undergo a for VA back examination in May 2015.  During that examination, the Veteran reported a history of newly diagnosed degenerative joint disease of the lumbar spine since summer 2014, radiograph and exacerbation of low back pain.  He reported having severe low back pain most days that he managed with tramadol, ice/hot packs, stretching exercises, topical pain balms and ibuprofen.  He reported flares several times per week and was laid up in bed for 2 to 3 days last August 2014 due to back pain.  He stated that he exercises daily using a stationary bike daily.  He reported flare-ups several times per week depending on activities, which are worse after prolonged sitting, standing, walking and with weight bearing (like carrying groceries), stair descent, getting in and out of chairs and when the weather is cold and damp.  Sleep disturbance due to pain was also reported by the Veteran.  He reported having pain, stiffness and loss of exercise tolerance.  

Range of motion of the thoracolumbar spine was abnormal or outside of normal range; forward flexion was to 80 degrees, extension was to 10 degrees, left and right lateral flexion and left and right lateral rotation were each to 20 degrees.  Abnormal range of motion contributed to reduced movement/mobility and range of motion.  Pain was noted on examination on rest/non-movement and with weight bearing.  There was objective evidence of a tender midline at T12 to L3.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or during flare-ups.  There was no muscle spasm or guarding.  Muscle strength testing was 4/5.  There was no muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination was normal; he had a positive straight leg raising test.  Radiculopathy was shown in the lower extremities.  He had mild symptoms of constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias and no numbness of the lower extremities.  There were no other signs or symptoms of radiculopathy.  The severity of radiculopathy was mild.  The Veteran did not have ankylosis of the spine.  There were no other neurologic abnormalities or findings related to the Veteran's back disability (such as bowel or bladder problems/pathologic reflexes).  

Examination revealed the Veteran had IVDS of the thoracolumbar spine.  He had at least one week but less than 2 weeks during the past 12 months of episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  Medical history as shown and documented in the Veteran's record show treatment on September 29, 2014.  He has a back brace but preferred to exercise to keep muscle tone.  

On examination there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies showed arthritis of the thoracolumbar spine.  Other diagnostic test findings were osteoporosis in the spine along with chronic compression deformity of T12 and L1 vertebrae.  January 2014 x-rays show some chronic compression deformity seen involving T12 and L1 vertebral bodies and some chronic degenerative disc disease changes seen throughout the lumbar spine especially at L1-L2.  There were chronic degenerative changes seen involving the lower lumber posterior facet joints.  The diagnoses were degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis, spondylolisthesis, vertebral fracture and sciatica.  The examiner noted that the Veteran's back disability impacts his ability to work in that he has pain with prolonged sitting, standing, walking and with weight bearing; worse with climbing/descending stairs and when getting in and out of chairs.

The March 2015 Board remand also ordered a VA medical opinion to address whether there are any neurologic abnormalities or any sexual dysfunction associated with the Veteran's service-connected back disability.  The examiner opined that the claimed sexual dysfunction is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The rationale for the opinion was that the Veteran is service connected for residuals of compression fracture of T12 spinal vertebrae.  He had no neurologic objective findings to suggest sexual dysfunction related to neurological compromise.  It is instead more likely than not that the Veteran's erectile dysfunction is related to vascular etiology associated with age, calcific changes of the arteries as noted on radiographs consistent with atherosclerotic plaques, and obesity.  Moreover, the Veteran's cardiovascular disease and diagnosis of past myocardial infarction would prevent a trial of medication which might improve blood flow as they could increase his risk of a recurrent myocardial infarction.

Analysis

The Veteran's back disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Code 5235.  The evidence of record does not show any symptoms of the disability that meet (or approximate) the criteria for a rating in excess of the 10 percent currently assigned.  To warrant the next higher (20 percent) rating, the evidence would have to show that thoracolumbar spine forward flexion was limited to 60 degrees or less; combined range of motion was limited to 120 degrees or less; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such findings are not shown in the Veteran's record.  Instead, thoracolumbar forward flexion was consistently greater than 60 degrees, and the combined ranges of motion exceeded 120 degrees.  Additional factors that could provide a basis for an increased rating have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Further, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, and no evidence that the spine was ankylosed.  On May 2015 VA examination the Veteran reported having pain, stiffness and loss of exercise tolerance, but pain, weakness, fatigability or incoordination did not significantly limit his functional ability with repeated use over a period of time or during flare-ups.

The evidence shows the Veteran was diagnosed with IVDS of the thoracolumbar spine.  He had at least one week but less than 2 weeks during the past 12 months of episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician, which meets the criteria for a 10 percent rating under 38 C.F.R. § 4.71a, Code 5243.  The next higher (20 percent) rating under that Code requires that there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and such is not shown in the record with regard to the Veteran's back disability.

As the criteria for the 10 percent rating assigned encompass the greatest degree of severity of lumbar spine disability, the Board finds that a rating in excess of 10 percent is not warranted. 

Regarding neurologic abnormalities, in July 2015 service connection for radiculopathy of the right and left lower extremities was established as related to the Veteran's service-connected back disability and each assigned a 10 percent rating from September 29, 2014.  Moreover the March 2015 VA examiner found the Veteran's claimed sexual dysfunction was less likely than proximately due to or the result of his service-connected back disability.  The Veteran has consistently denied any other neurological complaints.  There is no clinical evidence suggesting there is additional neurological pathology.  Therefore, a further separate rating for neurological manifestations is not warranted.

Right and Left Lower Extremity Radiculopathy

Radiculopathy of the Veteran's right and left lower extremities are each rated 10 under 38 C.F.R. § 4.124a, Code 8620.  Under Code 8620, for neuritis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis, and a 20 percent rating is warranted where there is moderate incomplete paralysis.  Id.  

The Veteran's assertions describing radiculopathy of his right and left lower extremities refer to back pain radiating to his legs.  The severity of the Veteran's radiculopathy was noted as mild on VA examination in May 2015.  Accordingly, the Board finds there is no evidence in the record that suggests the Veteran's right and left lower extremities radiculopathy has ever been manifested by more than mild, neuritis of the sciatic nerve.  Consequently, a rating in excess of 10 percent each for right and left lower extremities radiculopathy is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected back disability.  At the December 2013 hearing, he stated that he worked hard all his life as a publisher and now has a part-time job.  Also at the hearing the Veteran expressed his fears about his back continuing to get worse.  He stated "If I have to stop working, it even frightens me more right now."  The VA examiner in May 2015 opined that the Veteran's back disability does impact his ability to work but did not conclude that the Veteran was precluded from securing or following a substantially gainful occupation as a result of his service-connected back disability.  As noted, the Veteran does not assert that he is unemployable due to his service-connected back disability.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record in the context of the instant claim for increase.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).















ORDER

Entitlement to an increased disability rating in excess of 10 percent for service-connected residual, fracture 12th dorsal vertebra (back disability) is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


